       Case 1:12-cv-08466-VM Document 266 Filed 03/29/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                                    Plaintiff,

               -against-                                    12 Civ. 8466 (VM)
CR INTRINSIC INVESTORS, LLC,
MATHEW MARTOMA,
 and
DR. SIDNEY GILMAN,

                                    Defendants, and

CR INTRINSIC INVESTMENTS, LLC,
S.A.C. CAPITAL ADVISORS, LLC,
S.A.C. CAPITAL ASSOCIATES, LLC,
S.A.C. INTERNATIONAL EQUITIES, LLC,
 and
S.A.C. SELECT FUND, LLC,

                                    Relief Defendants.


     DECLARATION OF JUDE P. DAMASCO IN SUPPORT OF FEE REQUEST

        I, Jude P. Damasco, am over eighteen years of age and state the following facts

which I know of my own personal knowledge.

1.      I am a partner at Miller Kaplan Arase LLP (“MKA”) which acquired Damasco

& Associates LLP (“Damasco”). MKA’s Northern California office is located at 275

Battery Street, Suite 1800, San Francisco, CA 94111.          I am a certified public

accountant.

2.      Damasco, now MKA, was appointed as Tax Administrator for the SEC v CR

Intrinsic Fair Fund (“Fund”), Case No. 1:12-cv-08466-VM, via the Order to Establish a

Fair Fund for Investor Victims and Appoint a Tax Administrator filed on January 26,
     Case 1:12-cv-08466-VM Document 266 Filed 03/29/21 Page 2 of 4




2015.

3.      Pursuant to our engagement agreement with the SEC, attached is a true and

correct copy of our invoice for tax compliance services performed on behalf of the

Fund.

4.      Please remit payment in the amount of $1,922.80 according to the instructions

included within the attached invoice.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on March 16, 2021 in Hailey, Idaho.


                                             ________________________________
                                             Jude P. Damasco
                    Case 1:12-cv-08466-VM Document 266 Filed 03/29/21 Page 3 of 4




Susan Pecaro
SEC v CR Intrinsic Fair Fund
U.S. Securities & Exchange Commission
Office of Distributions Div of Enforcmnt
100 F Street, N.E.
Washington, DC 20549-5876

Invoice:       534033                                                                           SEC E.A. reference: NY-08152
ID:            3080940                                                                 SEC/DC Case Number: 1:12-cv-08466-VM
Date:          10/09/2020                                                        Responsible Party for Payment: Distribution Fund
Due Date:      11/08/2020                                                       Tax Administrator Appointment Date: 01/26/2015


For professional services rendered as follows:                                                    SEC
                                                                                               DISCOUNT
             DATE           SERVICE                                                  STAFF       RATE   HOURS          AMOUNT



SEC QSF Additional Services - Distribution Consulting
           05/04/2020       Discussions/Meetings                                       ER        160.000       0.10       16.00
                               Distribution timeline inquiry.
           05/14/2020       Review Data                                                ER        160.000       0.50       80.00
                               SECOND TRANCHE 5.13.2020
           05/18/2020       Review Data                                                ER        160.000       0.75      120.00
                               SECOND TRANCHE 5.13.2020
           05/18/2020       Review                                                    QAD        252.000       0.20       50.40
                               Review distribution calculations workpaper for
                               the Second Tranche based on new file from
                               Epiq.
           05/28/2020       Review                                                    QAD        252.000       0.10       25.20
                               Review interest reporting calculations.
           05/29/2020       Discussions/Meetings                                       ER        160.000       0.25       40.00
                               W-8BEN-E needed for Claim 687.
           05/29/2020       Calculations                                               ER        160.000       1.00      160.00
                               Additional solicitation images and revised
                               dataset: SECOND TRANCHE 5.27.2020
           06/11/2020       Forms Review                                               ER        160.000       0.20       32.00
                               Battea additional Forms W-8 and W-9.
           06/16/2020       Final Approval                                             ER        160.000       0.25       40.00
                               WITHHOLDING - CR INTRINSIC
                               CLAIMS_SECOND TRANCHE 5.27.2020
           06/17/2020       Review                                                    NAS        336.000       1.00      336.00
                               Review withholding calculations and payee
                               file.
           08/05/2020       Project Management                                        NAS        336.000       1.00      336.00
                               Distribution project management and timing.
                               Tax deposit status. Discuss with EWR and
                               Epiq.O. 818.769.2010 / F. 818.769.3100 / FED EIN XX-XXXXXXX
                                                        MILLERKAPLAN.COM
                  Case 1:12-cv-08466-VM Document 266 Filed 03/29/21 Page 4 of 4
Miller Kaplan Arase LLP                                                                                                 Page 2 of 2

                             Tax deposit status. Discuss with EWR and
                             Epiq.
        08/13/2020        Review                                                    NAS            336.000    0.50     168.00
                             Review checkstub revisions. Emails re: same.
        08/19/2020        Final Approval                                                ER         160.000    0.10      16.00
                             Distribution date scheduled.
        08/25/2020        Project Management                                        NAS            336.000    0.50     168.00
                             Distribution project management including tax
                             deposit and distribution timing coordination.
        08/31/2020        Discussions/Meetings                                      NAS            336.000    0.50     168.00
                             Confirm distribution. Tax deposit project
                             management.
SEC QSF Additional Services - Distribution File Review
        08/27/2020        Obtain Information for Analysis/Calculations              QAD            252.000    0.20      50.40
                             Review the second tranche distribution
                             amount and monitor to ensure that the ~$85K
                             in post-judgment interest is not included in
                             distribution.
SEC QSF Additional Services - Statement to Eligible Investors
        08/13/2020        Finalize Communications                                   QAD            252.000    0.40     100.80
                             Review and revise draft check stub letter.
Information Return Reporting Services - Quarterly and Annual Withholding Taxes
        08/31/2020        Preparation                                                   ER         160.000    0.10      16.00
                             Form 1042 and 945 EFTPS scheduling.
                                                                                        Total for Services           1,922.80
                                                                                        Invoice Total                $1,922.80


                               PLEASE REMIT PAYMENT VIA WIRE TRANSFER OR CHECK
                                    ACCORDING TO THE INSTRUCTIONS BELOW:
                                                WIRE FUNDS TO:

                                               CITY NATIONAL BANK
                                        400 N. ROXBURY DRIVE, 5TH FLOOR
                                             BEVERLY HILLS, CA 90210
                                  ABA NUMBER 122016066 SWIFT CODE CINAUS6L
                                    BENEFICIARY ACCOUNT NUMBER 113-238313
                              BENEFICIARY ACCOUNT NAME: MILLER KAPLAN ARASE LLP

                                                MAKE CHECK PAYABLE TO:

                                          MILLER KAPLAN ARASE LLP
                            4123 LANKERSHIM BLVD, NORTH HOLLYWOOD, CA 91602-2828




        10/09/2020           09/30/2020           08/31/2020              07/31/2020           06/30/2020+               Total
          1,922.80                  0.00                 0.00                    0.00                  0.00          $1,922.80
                                  O. 818.769.2010 / F. 818.769.3100 / FED EIN XX-XXXXXXX
                                                      MILLERKAPLAN.COM
